Fourth Court of Appeals
                            San Antonio, Texas

                                  JUDGMENT
                                No. 04-17-00319-CR
                                No. 04-17-00320-CR

                                John K. MARLON,
                                     Appellant

                                         v.

                               The STATE of Texas,
                                     Appellee

            From the 226th Judicial District Court, Bexar County, Texas
                Trial Court Nos. 2013CR10739W & 2013CR4990
                     Honorable Sid L. Harle, Judge Presiding


BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

  In accordance with this court’s opinion of this date, we REFORM the judgments as follows:

  (1) in trial cause number 2013CR10739W to state: “Plea to Motion to Revoke: NOT
  TRUE,” and to state “Punishment and Place of Confinement: 180 DAYS TDCJ-
  SJD AND A FINE OF $ 0.00 IMPRISONED (STATE JAIL)

  (2) in trial cause number 2013CR4990 to state: “Plea to Motion to Revoke: NOT
  TRUE,” and to state “Punishment and Place of Confinement: 180 DAYS TDCJ-
  SJD AND A FINE OF $ 0.00 IMPRISONED (STATE JAIL).

  We AFFIRM the trial court’s judgments as reformed.

  SIGNED December 13, 2017.


                                          _____________________________
                                          Sandee Bryan Marion, Chief Justice